FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 11, 2022

                                     No. 04-22-00218-CR

                                 Runcie Kiran DOOKERAN,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR8069
                        Honorable Melisa C. Skinner, Judge Presiding


                                        ORDER
       Appellant’s brief is due by October 13, 2022. On October 7, 2022, appellant filed a
motion requesting a sixty-day extension of time to file her brief. After consideration, we grant
the motion and order the brief due by December 13, 2022. Counsel is advised further
extensions of time will be disfavored absent extraordinary circumstances.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of October, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court